Citation Nr: 0844541	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-36 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision in 
which the RO, inter alia, granted service connection and 
assigned a zero percent (noncompensable) rating for bilateral 
hearing loss.  The veteran filed a notice of disagreement 
(NOD) in February 2006.  The RO issued a statement of the 
case (SOC) in November 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

As the claim on appeal involves a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  October 2005 and February 2007 VA audiological 
evaluations revealed no worse than Level IV hearing in the 
right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.85 (Diagnostic Code 6100), 4.85, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the then claim for service connection 
for bilateral hearing loss, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA.  The letter 
also specifically asked the veteran to submit any evidence in 
his possession pertinent to the claim, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The November 2005 RO rating decision reflects the 
initial adjudication of the claim after issuance of the above 
letter.  

The Board acknowledges that after the grant of service 
connection and assignment of an initial rating for bilateral 
hearing loss, the RO did not provide to the veteran a VCAA 
letter meeting Pelegrini's content of notice requirements 
specific to the claim for a higher, initial rating.  However, 
the veteran is not shown to be prejudiced by the omission of 
such notice.  After the veteran disagreed with the initial 
rating assigned, the October 2006 SOC set forth the criteria 
for higher ratings for hearing loss (which suffices, in part, 
for Dingess/Hartman).  Moreover, in a March 2006 post-rating 
letter, the RO provided the veteran general information 
regarding VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts these 
determinations.  While this notice post-dates the rating 
action on appeal, such makes sense in this case, inasmuch as 
a claim for a higher, initial rating could not be advanced 
prior to the grant of service connection for the disability 
in question.  After issuance of the March 2006 letter, and 
opportunity for the veteran to respond, the February 2007 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's post-service private medical records and reports of 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran, by his wife, and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

On VA-authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
45
45
LEFT
35
45
50
40
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.

On VA-authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
55
60
LEFT
45
50
55
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

Although the record contains a private audiological report 
dated in April 2005, it is unclear whether the controlled 
speech discrimination test was conducted using the Maryland 
CNC.  See 38 C.F.R. § 4.85(a).  Thus, the findings of that 
report may be inadequate and will not be used to evaluate the 
veteran's hearing loss.

Applying the criteria for evaluating hearing loss to the 
findings of the October 2005 and February 2007 VA audiometric 
evaluations results in designation of no more than Level II 
hearing in the right ear and Level II hearing in the left ear 
based on application of the reported findings to Tables VI 
and VII.  These findings warrant a zero percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The Board notes that the February 2007 evaluation reflects 
pure tone thresholds meeting the definition of an exceptional 
pattern of hearing impairment for the right ear under 38 
C.F.R. § 4.86.  Applying the criteria found at 38 C.F.R. § 
4.86 at Table VIA for exceptional patterns of hearing 
impairment yields a numerical category designation of Level 
IV for the right ear.  Entering this category designation, 
along with the previously determined designation of Level II 
hearing in the left ear, into Table VII still produces a 
noncompensable rating under Diagnostic Code 6100.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Fenderson, and the claim for an initial, 
compensable rating for bilateral hearing loss must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving ratings for hearing loss, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


